UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7205



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVIDA BILAL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-00-48)


Submitted:   November 10, 2004         Decided:     November 29, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Davida Bilal, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Davida Bilal seeks to appeal the district court’s order

denying her Fed. R. Civ. P. 60(b) motion seeking reconsideration of

the court’s order dismissing her petition under Fed. R. Civ. P

60(b) and Fed. R. Civ. P. 70 as successive and for lack of

jurisdiction.    In United States v. Winestock, this court held that

a district court “must treat Rule 60(b) motions as successive

collateral review applications when failing to do so would allow

the applicant to ‘evade the bar against relitigation of claims

presented in a prior application or the bar against litigation of

claims not presented in a prior application.’”         United States v.

Winestock, 340 F.3d 200, 206 (4th Cir.) (quoting Calderon v.

Thompson, 523 U.S. 538, 553 (1998)), cert. denied, 124 S. Ct. 496

(2003).   Bilal’s underlying Rule 60(b) and 70 motion was properly

treated as a successive 28 U.S.C. § 2255 (2000) motion by the

district court because the claims she sought to raise attacked her

sentence.

            An appeal may not be taken from the final order in a 28

U.S.C. § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 368-89 (4th Cir. 2004).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”              28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this   standard   by


                                 - 2 -
demonstrating    that   reasonable   jurists      would   find    that   her

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Bilal has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           In addition, we construe Bilal’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.         See Winestock, 340 F.3d

at 208.   Bilal’s claims do not satisfy the conditions set forth in

28 U.S.C. §§ 2244(b)(2), 2255 (2000).        Therefore, we decline to

authorize Bilal to file a successive § 2255 motion.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                 - 3 -